department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend r dollars dollar amount s dollars dollar amount x scholarship program y company z county board_of educational_services dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate an employer-related scholarship program called x to provide access to education and encourage the professional development of the children and grandchildren of y’s employees to accomplish this purpose you will provide financial assistance in the form of scholarships to the children and grandchildren of y’s employees for post- secondary education in the united_states including two and four year colleges as well as trade vocational and certificate granting programs no scholarships will be issued to y’s employees letter catalog number 58264e in the event that an employee of y has more than one child or grandchild all eligible children and grandchildren of that employee may apply each applicant must submit his or her own application and each application will be evaluated separately children grandchildren or other close relatives of your officers directors substantial contributors and other individuals considered disqualified persons under sec_4946 of the code are not eligible for scholarships further members of the selection committee and their close relatives are not eligible for scholarships you will publicize x through several forms of communication to y’s employees which may include email announcements informational flyers in the workplace direct mailing and posting an overview of x on y's and your website all communications will clearly identify you as the grantor of the awards the awarding of scholarships under x will be publicized in y’s newsletter the applicant will be required to complete a scholarship application submit an essay or personal statement transcript resume three letters of recommendation and may be interviewed by one or more members of the selection committee the selection committee will review all applications and determine who will receive a scholarship based on standards unrelated to the employment of the applicants’ parents or grandparents and to y’s line_of_business selection of recipients is based on several specific criteria including the applicant's educational goals and reasons the applicant is a good candidate for scholarship support evidence of positive character traits and strong work ethic as evidenced by outside commitments such as employment dedication to his or her community through volunteering in civic activities and meeting other communal responsibilities in making the determination there will be no discrimination based on race national origin religion sexual orientation or gender an awardee’s parent or grandparent must still be employed with y at the time award recipients are announced the number of scholarships awarded each year will be determined by the percentage tests set forth in revproc_76_47 the amount of each scholarship will be determined exclusively by the selection committee you estimate scholarships under x to range in amount from r dollars to s dollars per student annually scholarships must be made in the order recommended by the selection committee you reserve the right to decrease but not increase the number of scholarships to be awarded under x in any given year committee will consider each student’s cost of education tuition books equipment room and board the type of educational_institution to be attended and your resources to determine the amount of each scholarship to be made under x subject_to the given range in addition the selection letter catalog number 58264e ‘ applicants are required to be or become enrolled in a post-secondary educational_institution on a part-time or full-time basis scholarships are renewable for up to three years each renewal of a scholarship is contingent on the recipient’s continued enrollment and good standing in a post-secondary educational_institution fails to remain in good standing with his or her educational_institution the selection committee may accommodate a recipient if such poor status is a result of extenuating circumstances for example a temporary withdrawal due to the illness of a close family_member finally renewals will not be conditioned upon the continued employment of the recipient's parent or grandparent at y f a recipient you will disburse scholarship funds directly to educational institutions and will require such institutions to return the funds if a scholarship recipient fails to enroll or drops out of the institution’s program in the event of a misuse of scholarship funds received under x you will determine if the situation is a mistake whether it can be corrected and then take appropriate action if it is determined that scholarship funds received under x have been misused you will seek the return of all or some of x scholarship funds and cease making additional disbursements you will maintain detailed case histories you expect to maintain these records for a period of at least four years after the scholarship recipient has graduated from or failed to enroll in the school he she attended or was expected to attend you will periodically review your case histories to evaluate the effectiveness and history of x z is a regional permanent standing selection committee comprised of school superintendents principals and guidance counselors z is operated independently of you your selection committee will be comprised of a three member subset of z the members of your selection committee will be appointed by z without your input and the composition of the selection committee will vary depending upon the availability of the individuals serving on z basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of letter catalog number 58264e code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e e e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage letter catalog number 58264e tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary e e e e e we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58264e
